961 F.2d 220
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Russell SMITH, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF ENERGY, Oakland, California;Lawrence Livermore Laboratory, Livermore, California;  Fenix& Scission, Inc., Mercury, Nevada;  Romey Newton;  WilliamsDrilling Co., Gillette, Wyoming;  John M. Daly;  Thomas M.Padget, formerly of Gillette, Wyoming;  Davis Oil Co.,Denver, Colorado;  Dr. Stan Cliff;  V.A. Medical Center,Sheridan, Wyoming;  Ray Hayes, Tacoma, Washington;  BurkDabney, Marked Tree, Arkansas, Defendants-Appellees.
No. 91-8049.
United States Court of Appeals, Tenth Circuit.
April 20, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Russell Smith appeals from an order of the district court granting Defendants' motions to dismiss.


3
Smith commenced this action in district court pursuant to "the civil right act or RICO act" seeking damages for various claims against Defendants.   The claims appear to be based on incidents which occurred in 1979 and their sequelae.   The district court in a very thorough and careful analysis of Smith's issues held that Defendants' motions to dismiss should be granted on the grounds that Smith had failed to state a claim and because the Defendants were improperly and ineffectively served with process.


4
Upon review of the record and the parties' arguments on appeal, we AFFIRM the judgment of the United States District Court for the District of Wyoming for substantially the reasons stated in its order of June 13, 1991.


5
The mandate shall issue forthwith.


6
---------------



* This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3.